Dear Mr. Watkins:
You have requested the Attorney General's opinion regarding whether La.R.S. 48:972 exempts Grand Isle Port Commission owned vehicles from the tolls on the new LA 1 toll bridge at Leeville, Louisiana. As discussed in more detail below, it is our opinion that La.R.S. 48:972 exempts all publicly owned vehicles from the payment of bridge tolls and that this exemption covers vehicles owned by the Grand Isle Port Commission.
La.R.S. 48:972 provides:
 Any publicly owned vehicles and any vehicle used in connection with or in furtherance of the mass transportation of the general public which is owned and operated by any person, firm, or corporation engaged in a publicly subsidized transit business or which is owned by a public body, shall have free and unhampered passage at all times over toll bridges which cross any river or stream in this state.
[emphasis added]
Because the Grand Isle Port Commission is a public body, created by the Legislature in accordance with La.R.S. 34:3251, etseq., any vehicle owned by the Grand Isle Port Commission constitutes a publicly owned vehicle. Finally, a "river" or "stream" is defined as "a body of fresh water with a perceptible current flowing within more or less defined banks."1 Bayou Lafourche is a distributary of the Mississippi River that originates in Donaldsonville and meanders over one hundred miles until it reaches the Gulf of Mexico at Port Fourchon.2 Thus, there is no doubt that Bayou Lafourche qualifies as a stream under Louisiana law. As such, it is the opinion of this Office that *Page 2 
vehicles owned by the Grand Isle Port Commission are exempt from the payment of tolls at the new LA 1 toll bridge in Leeville.3
We hope that this sufficiently answers your inquiry, however if we may be of further assistance please do not hesitate to contact our Office.
  Yours truly,
 JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By: __________________________ Megan K. Terrell Assistant Attorney General
  JDC/MKT/tp
1 Yiannopoulos, 2 La. Civ. L. Treastise, § 74 (4th ed). See also,State v. Placid Oil Co., 300 So.2d 154 (La. 1973).
2 See, Bayou Lafourche Freshwater District webpage,http://www.blfwd.org. Site last visited 8/18/2009.
3 See also, La. Atty. Gen. Op. 95-207A ("it is our opinion that the language of R.S. 48:972 indicates legislative intent to exempt all publicly owned vehicles from the payment of tolls on the Crescent City Connection.").